Berdon, J.,
dissenting. I disagree with the court’s determination today of the contours of the liberty interests protected by the due process clause of the United States constitution.1 This case involves the right of the defendant, Patrick Campbell, to be heard regarding his eligibility to be sentenced to Whiting Forensic Institute (Whiting), a facility established for the care and treatment of mentally ill persons. General Statutes § 17a-561.2
The defendant, who was twenty years old at the time, pleaded guilty to the murder of his parents. On July 1, 1987, the defendant attempted to charge a long distance telephone call to his parents at their residence *190in Darien. When they refused to accept the charge, he became angry, hitchhiked from Danbury to Darien, broke into the family residence and hid in the basement while his parents were at work. When his parents returned home, the father went into the basement. The defendant attacked his father from behind and killed him by repeatedly striking him with an axe and a sledgehammer. When the mother went to the basement to look for her husband, the defendant also struck and killed her. The defendant removed his parents’ bodies to a wooded area, drenched the corpses with gasoline and set them on fire.
Prior to sentencing, the defendant was examined by the Whiting staff and was found to be ineligible for treatment there. The defendant, in challenging the report, sought a hearing before the trial court to determine whether he was “mentally ill and dangerous to himself or others and . . . require[d] custody, care and treatment at the institute . . . .” General Statutes § 17a-567 (c). If he had been found eligible for treatment at Whiting, the defendant would have requested that the trial court sentence him in accordance with his conviction and order confinement at Whiting. General Statutes § 17a-567. The trial court denied the defendant’s request for a hearing3 and, without an opportunity to challenge the Whiting report, the defendant was sentenced in accordance with his conviction.
This court’s decision on the issue of due process is predicated on State v. Davis, 190 Conn. 327, 341, 461 A.2d 947, cert. denied, 464 U.S. 938, 104 S. Ct. 350, 78 L. Ed. 2d 315 (1983), which held that “no constitutionally protected liberty interest was implicated by the *191trial court’s refusal to grant the defendant’s request for a hearing on the report filed by the Whiting Forensic Institute.” I believe Davis was wrongly decided. Although the liberty interest protected by the due process clause of the United States constitution is narrowly construed by the majority of the United States Supreme Court,4 I would find that the defendant has such an interest that originates under both the United States constitution and under state law. Meachum v. Fano, 427 U.S. 215, 225-29, 96 S. Ct. 2532, 49 L. Ed. 2d 451 (1976).
I
This court first concludes that the defendant “has no liberty interest derived from the due process clause in obtaining treatment at Whiting instead of being incarcerated.” Majority opinion, p. 183. I disagree.
In Gardner v. Florida, 430 U.S. 349, 358, 97 S. Ct. 1197, 51 L. Ed. 2d 393 (1977), the United States *192Supreme Court held that “it is now clear that the sentencing process, as well as the trial itself, must satisfy the requirements of the Due Process Clause. Even though the defendant has no substantive right to a particular sentence within the range authorized by statute, the sentencing is a critical stage of the criminal proceeding. . . . The defendant has a legitimate interest in the character of the procedure which leads to the imposition of sentence even if he may have no right to object to a particular result of the sentencing process. ” (Citation omitted; emphasis added.) It is therefore clear that sentencing, like the criminal proceedings that precede it, implicates a liberty interest protected by the due process clause itself. The Whiting report is a “sentencing aid to the court”; State v. Davis, supra, 341; that plays an important role in the sentencing of defendants like Patrick Campbell. Accordingly, the defendant is entitled to a hearing before the trial court for the determination of whether he meets Whiting’s requirements.
Relying on Meachum v. Fano, supra, this court holds that the Whiting report does not implicate a liberty interest protected by the due process clause. In Meachum v. Fano, supra, 224, the United States Supreme Court stated that “given a valid conviction, the criminal defendant has been constitutionally deprived of his liberty.... The conviction has sufficiently extinguished the defendant’s liberty interest to empower the State to confine him in any of its prisons.” The court’s reliance on Meachum v. Fano, supra, however, is misplaced because the defendant in that case had already been sentenced and imprisoned; he sought only to require a hearing before the state moved him from one institution to another.5 In a later case, Vitek *193v. Jones, 445 U.S. 480, 493, 100 S. Ct. 1254, 63 L. Ed. 2d 552 (1980), Justice White, who also wrote the majority opinion in Meachum v. Fano, supra, clarified that it is “a valid criminal conviction and prison sentence [that] extinguish a defendant’s right to freedom from confinement. . . . Such a conviction and sentence sufficiently extinguish a defendant’s liberty to ‘empower the State to confine him in any of its prisons.’ ” (Citation omitted; emphasis added.) Whiting’s report and recommendation are an important part of the sentencing process itself, a process to which due process protections apply.
II
I also believe that a liberty interest arises under the state statutory scheme authorizing Whiting. Section 17a-561 provides in part: “The Whiting Forensic Institute shall exist for the care and treatment of . . . persons convicted of any offense enumerated in section 17a-566 who, after examination by the staff of the diagnostic unit of the institute as herein provided, are determined to be mentally ill and dangerous to themselves or others and to require custody, care and treatment at the institute . . . .” Murder, “an offense for which the penalty may be imprisonment in the Connecticut Correctional Institution at Somers” is among the offenses enumerated in § 17a-566. Under the statutory scheme, a defendant who is found to be mentally ill and dangerous to himself or others, meets the Whiting criteria and should be sentenced to Whiting.
The legislative history of the Whiting statutory scheme, which establishes Whiting as a sentencing alternative, reinforces the expectation that a defend*194ant who meets the criteria will be sentenced to Whiting. “Strong support for a hospital to treat mentally ill persons who commit crimes . . . was demonstrated before the legislature. Among those who appeared before the legislature in 1957 to urge the adoption of legislation to establish Whiting was former Chief Justice William M. Maltbie, who urged that there be a hospital for a person ‘who has committed a crime because of some mental weakness perhaps, because of some emotional disturbance or because there is in his mind some fence which the ordinary practices of cure of the criminal cannot by any possibility reach.’ Conn. Joint Standing Committee Hearings, General Law, 1957 Sess., Pt. 2, p. 511.” In re Michael B., 41 Conn. Sup. 229, 242, 566 A.2d 446 (1989).6
Under the statutory scheme of Whiting, a defendant who is mentally ill and dangerous has a justifiable expectation of confinement at Whiting and therefore a liberty interest protected by the due process clause.7 *195Section 17a-561 furnishes a strong basis for believing that the Whiting staff will recommend commitment if a defendant meets the criteria listed above. Nevertheless, the statute does not provide a hearing for the defendant to test the conclusions of Whiting. The fact that the statutory scheme does not provide adequate procedural protections to ensure that the Whiting staff follow the purpose of § 17a-561 does not make the defendant’s expectation of due process unjustifiable. Due process rights created by statute may not be defined by, or conditioned on, the legislature’s choice of procedures for their deprivation. Cleveland Board of Education v. Loudermill, 470 U.S. 532, 541, 105 S. Ct. 1487, 84 L. Ed. 2d 494 (1985).8
*196Accordingly, I would construe § 17a-567 to require a hearing on the Whiting report in order to determine whether the defendant is “mentally ill and dangerous to himself or others and . . . requirefs] custody, care and treatment at [Whiting].” General Statutes § 17a-567 (c). If the trial court found that the defendant met the requirements for Whiting, I would order that he be confined to Whiting in accordance with § 17a-567 (c). I would also find that portion of § 17a-567 (c) that provides “no court may order such confinement if the [Whiting] report does not recommend confinement at the institute” to be unconstitutional as violative of the due process clause of the United States constitution.
I therefore dissent.

 The defendant has failed to raise a due process claim under the state constitution.


 General Statutes § 17a-561 provides in part: “The Whiting Forensic Institute shall exist for the care and treatment of (1) mentally ill patients, confined in facilities under the control of the department of mental health, who require care and treatment under maximum security conditions, (2) persons convicted of any offense enumerated in section 17a-566 who, after examination by the staff of the diagnostic unit of the institute as herein provided, are determined to be mentally ill and dangerous to themselves or others and to require custody, care and treatment at the institute . . . .”


 The trial court denied the defendant’s request for a hearing believing that it was bound by State v. Davis, 190 Conn. 327, 341, 461 A.2d 947, cert. denied, 464 U.S. 938, 104 S. Ct. 350, 78 L. Ed. 2d 315 (1983), and the statutory language of General Statutes § 17a-567.


 In Meachum v. Fano, 427 U.S. 215, 230, 96 S. Ct. 2532, 49 L. Ed. 2d 451 (1976), Justice Stevens wrote in his dissent: “The Court’s holding today, however, appears to rest on a conception of ‘liberty’ which I consider fundamentally incorrect.
“The Court indicates that a ‘liberty interest’ may have either of two sources. According to the Court, a liberty interest may ‘originate in the Constitution’ . . . or it may have ‘its roots in state law.’ . . . Apart from those two possible origins, the Court is unable to find that a person has a constitutionally protected interest in liberty.
“If a man were a creature of the state, the analysis would be correct. But neither the Bill of Rights nor the laws of sovereign States create the liberty which the Due Process Clause protects. The relevant constitutional provisions are limitations on the power of the sovereign to infringe on the liberty of the citizen. The relevant state laws either create property rights, or they curtail the freedom of the citizen who must live in an ordered society. Of course, law is essential to the exercise and enjoyment of individual liberty in a complex society. But it is not the source of liberty, and surely not the exclusive source.
“I had thought it self-evident that all men were endowed by their Creator with liberty as one of the cardinal unalienable rights. It is that basic freedom which the Due Process Clause protects, rather than the particular rights or privileges conferred by specific laws or regulations.” (Citations omitted.)


 The issue in Meachum v. Fano, 427 U.S. 215, 216, 96 S. Ct. 2532, 49 L. Ed. 2d 451 (1976), was framed by the United States Supreme Court as follows: “The question here is whether the Due Process Clause of the Four*193teenth Amendment entitles a state prisoner to a hearing when he is transferred to a prison the conditions of which are substantially less favorable to the prisoner, absent a state law or practice conditioning such transfers on proof of serious misconduct or the occurrence of other events.”


 “The court recognizes that statements at public hearings by nonlegislators are not admissible as means of interpreting legislative acts. Savings & Loan League of Connecticut, Inc. v. CHFA, 184 Conn. 311, 315 n.1, 439 A.2d 978 (1981). The legislative record, however, is replete with statements by legislators that the intent of the legislation was to provide treatment for persons who are mentally ill. . . .7 H.E. Proc., Pt. 7,1957 Sess., pp. 3613-19; 7 S. Proc., Pt. 7, 1957 Sess., pp. 4008-11.” In re Michael B., 41 Conn. Sup. 229, 242 n.5, 566 A.2d 446 (1989).


 General Statutes § 17a-567 (b) is a sentencing alternative for defendants who are found eligible for Whiting. The sentencing alternative could have made a significant difference in this case, in which the defendant was sentenced to two concurrent terms of forty-five years. If the report had recommended that the defendant be confined to Whiting, a hearing would have been held pursuant to § 17a-567 (b). If, as a result of the hearing, the defendant was found “mentally ill and dangerous to himself or others and to require custody, care and treatment” at Whiting, the trial court would have been mandated to sentence him according to his conviction and to order confinement at Whiting. General Statutes § 17a-567 (c). Once confined to Whiting for treatment, a defendant’s institutional confinement becomes subject to the provisions of General Statutes §§ 17a-569 and 17a-570. Section 17a-569 provides in pertinent part: “Not less than once every six months the staff of the institute shall give a complete psychiatric *195examination to every patient confined in the institute. . . . The record of the examination may include a recommendation for transfer of the patient or change in confinement status.” Section 17a-570 provides in pertinent part: “(a) As soon as is practicable the director shall act upon the examination reports of his staff. Upon review of each report and upon consideration of what is for the benefit of the patient and for the benefit of society, the director shall determine that such patient: (1) Remain in the institute for further treatment or be transferred to some other facility ... or (2), if such patient is under commitment, be granted a leave of absence or extended visit or (3) has sufficiently improved to warrant his discharge from the institute . . . .”
In the present case, the majority holds that notwithstanding the defendant’s substantial offer of proof of his mental illness, he was not entitled to be heard before the court and confinement in Whiting was foreclosed.


 “In Vitek v. Jones, 445 U.S. 480, 491 [100 S. Ct. 1254, 63 L. Ed. 2d 552] (1980), we pointed out that ‘minimum [procedural] requirements [are] a matter of federal law, they are not diminished by the fact that the State may have specified its own procedures that it may deem adequate for determining the preconditions to adverse official action.’ This conclusion was reiterated in Logan v. Zimmerman Brush Co., 455 U.S. 422, 432 [102 S. Ct. 1148, 71 L. Ed. 2d 265] (1982), where we reversed the lower court’s holding that because the entitlement arose from a state statute, the legislature had the prerogative to define the procedures to be followed to protect that entitlement.
“In light of these holdings, it is settled that the ‘bitter with the sweet’ approach misconceives the constitutional guarantee. If a clearer holding is needed, we provide it today. The point is straightforward: the Due Process Clause provides that certain substantive rights—life, liberty, and *196property—cannot be deprived except pursuant to constitutionally adequate procedures. The categories of substance and procedure are distinct. Were the rule otherwise, the Clause would be reduced to a mere tautology.” Cleveland Board of Education v. Loudermill, 470 U.S. 532, 541, 105 S. Ct. 1487, 84 L. Ed. 2d 494 (1985).